Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made as of the 17th day of
October, 2017, by and between Thomas P. Kelly (the “Executive”) and Deciphera
Pharmaceuticals, LLC, a Delaware limited liability company (the “Company”; the
Executive and the Company are collectively referred to as the “Parties”). This
Agreement shall be effective as of the closing of the first underwritten public
offering of the equity securities of Deciphera Pharmaceuticals, Inc. (“Parent”)
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Effective Date”).

RECITALS

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement and that certain Executive Retention – Salary Continuation letter
agreement, in each case dated February 23, 2015 (together, the “Prior
Agreement”), which the Company and the Executive intend to replace with this
Agreement;

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms
contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

1. Employment.

(a) Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions of Section 3 (the
“Term”).

(b) Position and Duties. During the Term, the Executive shall serve as the Chief
Financial Officer of the Company and shall have such powers and duties as may
from time to time be prescribed by the Chief Executive Officer of the Company or
the Board of Directors of Parent (the “Board”), provided that such duties are
consistent with the Executive’s position, or other positions that the Executive
may hold from time to time. The Executive shall devote Executive’s full working
time and efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Executive may serve on other boards of directors, with the
approval of the Board, or engage in religious, charitable or other community
activities as long as such services do not materially interfere with the
Executive’s obligations or performance of Executive’s duties to the Company as
provided in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s initial annual base salary
shall be $355,000. The base salary shall be evaluated periodically by the Board
or the Compensation Committee of the Board (the “Compensation Committee”). The
base salary in effect at any given time is referred to herein as “Base Salary.”
The Base Salary shall be payable in a manner that is consistent with the
Company’s usual payroll practices for senior executives.



--------------------------------------------------------------------------------

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s target annual
incentive compensation shall be 35 percent of Executive’s Base Salary. The
target annual incentive compensation in effect at any given time is referred to
herein as “Target Annual Cash Incentive Compensation.” To earn incentive
compensation, the Executive must be employed by the Company on the day such
incentive compensation is paid.

(c) Employee Benefits. During the Term, the Executive will be entitled to
participate in the Company’s employee benefit plans and programs in effect from
time to time, subject to the terms of such plans and programs.

(d) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable and documented out-of-pocket business expenses incurred by
the Executive during the Term in performing services hereunder, in accordance
with the policies and procedures then in effect and established by the Company
for its senior executive officers.

(e) Paid Time Off. During the Term, the Executive shall be entitled to paid time
off in accordance with the Company’s policies and procedures. During the Term,
the Executive shall also be entitled to all paid holidays given by the Company
to its executives.

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(b) Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of one hundred eighty (180) days
(which need not be consecutive) in any twelve (12)-month period. If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The Executive shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Executive shall fail to submit such certification, the
Company’s determination of such issue shall be binding on the Executive. Nothing
in this Section 3(b) shall be construed to waive the Executive’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42
U.S.C. §12101 et seq.

 

2



--------------------------------------------------------------------------------

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of the Executive’s duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
subsidiaries or affiliates; (ii) the commission by the Executive of any felony
or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or any
conduct by the Executive that would reasonably be expected to result in material
injury or reputational harm to the Company or any of its subsidiaries and
affiliates if the Executive was retained in his position; (iii) continued
non-performance by the Executive of the Executive’s duties hereunder (other than
by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Board; (iv) a breach by the Executive of
any of the provisions contained in this Agreement, or in any Agreement between
the parties; (v) a material violation by the Executive of the Company’s written
employment policies; or (vi) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) the relocation of the Company’s
offices such that the Executive’s daily commute is increased by at least fifty
(50) miles each way without the written consent of the Executive; (ii) material
reduction of the Executive’s annual base salary without the prior consent of the
Executive (other than in connection with, and substantially proportionate to,
reductions by the Company of the annual base salary of more than fifty percent
(50%) of its employees); or (iii) material diminution in the Executive’s duties,
authority or responsibilities without the prior consent of the Executive, other
than changes in duties, authority or responsibilities resulting from the
Executive’s misconduct; provided, however, that any reduction in duties,
authority or responsibilities or reduction in the level of management to which
the Executive reports resulting solely from a Change in Control which results in
the Company being acquired by and made a part of a larger entity shall not
constitute Good Reason (each a “Good Reason Condition”). “Good Reason Process”
shall mean that (A) the Executive reasonably determines in good faith that a
Good Reason Condition has occurred; (B) the Executive notifies the Company in
writing of the first occurrence of the Good Reason Condition within sixty
(60) days of the first occurrence of such Good Reason Condition; (C) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than thirty (30) days following such notice (the “Cure Period”), to remedy
the condition; (D) notwithstanding such efforts, the Good Reason Condition
continues to exist; and (E) the Executive terminates his employment within sixty
(60) days after the end of the Cure Period. If the Company cures the Good Reason
Condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

3



--------------------------------------------------------------------------------

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which a
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the last date of employment as
referenced in the Notice of Termination; (iv) if the Executive’s employment is
terminated by the Executive under Section 3(e) without Good Reason, thirty
(30) days after the date on which a Notice of Termination is given, and (v) if
the Executive’s employment is terminated by the Executive under Section 3(e)
with Good Reason, the date on which a Notice of Termination is given after the
end of the Cure Period. Notwithstanding the foregoing, (A) in the event that the
Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement, and
(B) in the event that the Company terminates the Executive’s employment without
Cause under Section 3(d), the Company may unilaterally accelerate the Date of
Termination to any earlier effective date provided that the Company continues to
pay the Executive the Base Salary through the Date of Termination.

4. Compensation Upon Termination.

(a) Compensation Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination and unpaid expense reimbursements (subject to, and in
accordance with, Section 2(d) of this Agreement); and (ii) any vested benefits
the Executive may have under any employee benefit plan of the Company through
the Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans (collectively, the
“Accrued Benefit”).

(b) Termination by the Company without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation and general release agreement in a form and
manner satisfactory to the Company (the “Separation and General Release
Agreement”), the Separation and General Release Agreement becoming irrevocable
and fully effective, all within the time frame set forth in the Separation and
General Release Agreement (but in no event later than sixty (60) days after the
Date of Termination), and the Executive not breaching any of his post-employment
contractual obligations to the Company:

(i) the Company shall pay the Executive an amount equal to 12 months of the
Executive’s then current Base Salary; and

 

4



--------------------------------------------------------------------------------

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (i) 12 months following the Date of Termination, (ii) the
end of the Executive’s COBRA health continuation period or (iii) the date the
Executive becomes eligible for health insurance coverage in connection with new
employment or self-employment (and the Executive’s eligibility for any such
benefits shall be promptly reported by the Executive to the Company), in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company;

(iii) the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 12 months commencing within sixty (60) days after the Date of
Termination; provided, however, that if the sixty (60)-day period begins in one
calendar year and ends in a second calendar year, the severance amount shall
begin to be paid in the second calendar year by the last day of such sixty
(60)-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the Date of Termination. Each payment pursuant to this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2); and

5. Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control (as defined below). These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to the
Executive’s assigned duties and the Executive’s objectivity during the pendency
and after the occurrence of any such event. These provisions shall apply in lieu
of, and expressly supersede, the provisions of Section 4(b) regarding severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within 12 months after the occurrence of the first event
constituting a Change in Control. These provisions shall terminate and be of no
further force or effect beginning 12 months after the occurrence of a Change in
Control.

(a) Change in Control. During the Term, if within 12 months after a Change in
Control, the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates the Executive’s
employment for Good Reason as provided in Section 3(e), then, subject to the
signing of the Separation Agreement and Release by the Executive and the
Separation Agreement and Release becoming fully effective, all within the time
frame set forth in the Separation Agreement and Release (but in no event later
than sixty (60) days following the Date of Termination):

(i) the Company shall pay the Executive a lump sum amount equal to one times the
sum of (A) the Executive’s then current Base Salary plus (ii) the Executive’s
Target Annual Cash Incentive Compensation for the then-current year;

 

5



--------------------------------------------------------------------------------

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
until the earlier of (i) 12 months following the date of termination, (ii) the
end of the Executive’s COBRA health continuation period or (iii) the date the
Executive becomes eligible for health insurance coverage in connection with new
employment or self-employment (and the Executive’s eligibility for any such
benefits shall be promptly reported by the Executive to the Company), in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company;

(iii) notwithstanding anything to the contrary in any applicable option
agreement or stock-based award agreement, all time-based stock options and other
time-based stock-based awards granted to the Executive shall immediately
accelerate and become fully exercisable or nonforfeitable as of the Date of
Termination; and

(iv) the amounts payable under this Section 5(a) shall be paid or commence to be
paid within sixty (60) days after the Date of Termination; provided, however,
that if the sixty (60)-day period begins in one calendar year and ends in a
second calendar year, such payment shall be paid or commence to be paid in the
second calendar year by the last day of such sixty (60)-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”), and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

 

6



--------------------------------------------------------------------------------

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.

(c) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”), any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii) the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

7



--------------------------------------------------------------------------------

(iii) the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the twenty percent (20%)
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

 

8



--------------------------------------------------------------------------------

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The Parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The Parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Nondisclosure/Confidentiality.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” shall mean information belonging to the Company or any of its
subsidiaries or affiliates or related entities, as applicable (together, the
“Protected Parties” and each of them, a “Protected Party”) which is of value to
any of the Protected Parties in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to a
Protected Party. Confidential Information includes, without limitation:

(i) the identity of any current or prospective customers, clients, suppliers or
vendors of any of the Protected Parties;

(ii) information relating to the business, products, affairs and finances of any
of the Protected Parties;

(iii) information relating to the manufacture, production, distribution,
marketing, or sale of any product sold by any of the Protected Parties;

(iv) technical data and know-how relating to the business of any of the
Protected Parties;

(v) any information relating to technology, marketing and business plans or
strategies of any of the Protected Parties;

 

9



--------------------------------------------------------------------------------

(vi) any management accounting or other similar financial information that would
typically be included in the financial statements of any of the Protected
Parties, including without limitation, the amount of the assets, liabilities,
net worth, revenues or net income of any of the Protected Parties;

(vii) names and addresses of any of the customers, clients, suppliers, vendors
and employees of any of the Protected Parties, and details of any independent
contractor or agency arrangements of any of the Protected Parties;

(viii) information relating to legal and professional dealings, equity
structure, real property, tangible property, finances, business, and investment
activities, and other personal affairs of any of the Protected Parties; and

(ix) any and all books, notes, memoranda, records, correspondence, documents,
computer and other discs and tapes, data listings, codes, designs, drawings and
other documents and materials (whether made or created by the Executive or
otherwise) relating to the business of any of the Protected Parties;

Notwithstanding the foregoing, Confidential Information does not include
information in the public domain prior to the time of disclosure, unless due to
breach of the Executive’s duties under Section 7(b).

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment with the Company will create a relationship of confidence and trust
between the Executive and the Company with respect to all Confidential
Information. At all times, both during the Executive’s employment with the
Company and after his termination of employment, the Executive will keep in
confidence and trust all such Confidential Information, and will not use or
disclose any such Confidential Information without the written consent of the
Company, except as may be necessary in the ordinary course of performing the
Executive’s duties to the Company, or as may be required by applicable law. For
the avoidance of doubt, the Executive understands that pursuant to the federal
Defend Trade Secrets Act of 2016, the Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. The Executive further
understands that nothing contained in this Agreement limits the Executive’s
ability to (A) communicate with any federal, state or local governmental agency
or commission, including to provide documents or other information, without
notice to the Company, or (B) share compensation information concerning the
Executive or others, except that this does not permit the Executive to disclose
compensation information concerning others that the Executive has obtained
because the Executive’s job responsibilities require or allow access to such
information.

 

10



--------------------------------------------------------------------------------

(c) Company Property. All documents, records, data, apparatus, equipment and
other physical property, whether or not pertaining to Confidential Information,
which are furnished to the Executive by the Company or any other Protected Party
or are produced by the Executive in connection with the Executive’s employment
will be and remain the sole property of the Company. The Executive will return
to the Company all such materials and property as and when requested by the
Company. In any event, the Executive will return all such materials and property
immediately upon termination of the Executive’s employment for any reason. The
Executive will not retain any such material or property or any copies thereof
after such termination.

(d) Work Product. As used in this Agreement, the term “Work Product” means all
inventions, innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise), or any part thereof, which relates to the Company’s
or any of its affiliates’ actual or anticipated business, research and
development or existing or future products or services and which are or were
conceived, developed or made by the Executive (whether or not during usual
business hours, whether or not by the use of the facilities of the Company or
any of its affiliates, and whether or not alone or in conjunction with any other
person) while employed by the Company together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing. All Work Product that the Executive may discover, invent
or originate during the Term of Employment shall be the exclusive property of
the Company, and its affiliates, as applicable, and the Executive hereby assigns
all of the Executive’s right, title and interest in and to such Work Product to
the Company or its applicable affiliate, including all intellectual property
rights therein. The Executive shall promptly disclose all Work Product to the
Company, shall execute at the request of the Company any assignments or other
documents the Company may deem necessary to protect or perfect its (or any of
its affiliate’s, as applicable) rights therein, and shall assist the Company, at
the Company’s expense, in obtaining, defending and enforcing the Company’s (or
any of its affiliate’s, as applicable) rights therein. The Executive hereby
appoints the Company as his attorney-in-fact to execute on his behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company’s (and any of its affiliate’s, as applicable) rights to any
Work Product.

(e) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Executive was employed by the Company. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after the Executive’s employment, the
Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Paragraph.

 

11



--------------------------------------------------------------------------------

8. Third-Party Agreements and Rights. The Executive represents to the Company
that the Executive’s execution of this Agreement, the Executive’s employment
with the Company and the performance of the Executive’s duties for the Company
as contemplated under this Agreement will not violate any obligations the
Executive may have to any other party. In the Executive’s work for the Company,
the Executive will not disclose or make use of any information in violation of
any agreements with or rights of any such other party, and the Executive will
not bring to the premises of the Company any copies or other tangible
embodiments of non-public information belonging to or obtained from any such
other party.

9. Non-Competition; Non-Solicitation.

(a) The Executive understands and acknowledges that the Executive is being hired
as a key employee with the Company, and is being placed in an executive position
which includes the Executive’s involvement and discretion in decisions and
matters of importance for the Company. The Executive understands that the nature
of the Executive’s position gives the Executive access to and knowledge of
Confidential Information and places the Executive in a position of trust and
confidence with the Company. The Executive further understands and acknowledges
that the Company’s ability to safeguard its Confidential Information for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company, and that improper use or disclosure by the
Executive may result in unfair or unlawful competitive activity.

(b) Because of the Company’s legitimate business interest as described herein,
and the good and valuable consideration offered to the Executive, during the
Executive’s employment with the Company and continuing through twelve
(12) months after the Date of Termination (the “Restricted Period”), the
Executive (i) will not, directly or indirectly, whether as owner, partner,
investor, operator, manager, officer, director, consultant, agent, employee,
co-venturer, advisor, representative or otherwise, engage, participate, assist
or invest or actively prepare to engage, participate, assist or invest or
actively prepare to engage, participate, assist or invest in any Competing
Business (as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting, hiring or otherwise soliciting,
inducing or influencing any person to leave employment with any of the Protected
Parties; and (iii) will refrain from soliciting or encouraging any customer,
supplier, consultant or vendor to terminate or otherwise modify adversely its
business relationship with any of the Protected Parties. The Executive
understands that the restrictions set forth in this Section 9 are intended to
protect the interest of each of the Protected Parties in its Confidential
Information, goodwill and established employee, customer, supplier, consultant
and vendor relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for this purpose.

(c) For purposes of this Agreement, the term “Competing Business” shall mean
engaged (or seeking to engage) in any way in developing, manufacturing,
offering, producing, providing, marketing, performing, licensing, or soliciting
business for pre-clinical, clinical or commercial stage products or product
candidates in oncology that: (i) in the case of pre-clinical assets are focused
on specific molecular targets, that are identified by the Company

 

12



--------------------------------------------------------------------------------

as the primary intended molecular targets (e.g. the primary intended molecular
targets of DCC-2618 would be the KIT and PDGFRa kinases) or (ii) in the case of
clinical-stage or commercial assets that are in active development for a
particular label or indication (as defined by an active clinical protocol or
prescribing information) that the Company is actively pursuing on the
Termination Date or is the subject of active planning by the Company, its
subsidiaries and/or its affiliates as of the Date of Termination (irrespective
of whether such business is carried on by the Company and/or any of its
subsidiaries or affiliates as of the Effective Date). Notwithstanding the
foregoing, “Competing Business” shall not include any investment by the
Executive, directly or indirectly, solely as an investor (x) in publicly traded
stock of a company representing less than two percent (2%) of the stock of such
company, or (y) in mutual funds, exchange traded funds or similar investment or
alternative investment vehicles, in each case, investing in public market
securities.

(d) The restrictions in this Section 9 shall apply to any conduct in (i) the
United States of America; (ii) any geographic area in which the Company or its
subsidiaries or affiliates has sold, is then selling, or is actively planning to
sell its products or services as of the Date of Termination; and (iii) any other
geographic area in which the Company or its subsidiaries or affiliates has
operated, is then operating or is actively planning to operate its business.

(e) The parties acknowledge and agree that these restrictive covenants set forth
in this Section 9 shall not supersede or be superseded by, and shall be read in
conjunction with, any non-solicitation, non-competition and confidentiality
agreement or other restrictive covenants entered into between the parties to
effect the greatest restriction.

10. Severability. If any provision of this Agreement, or any part thereof, is
held by a court or other authority of competent jurisdiction to be invalid or
unenforceable, the parties agree that the court or authority making such
determination will have the power to reduce the duration or scope of such
provision or to delete specific words or phrases as necessary (but only to the
minimum extent necessary) to cause such provision or part to be valid and
enforceable. If such court or authority does not have the legal authority to
take the actions described in the preceding sentence, the parties agree to
negotiate in good faith a modified provision that would, in so far as possible,
reflect the original intent of this Agreement without violating applicable law.

11. Remedies. The Executive acknowledges that the restrictions contained in this
Agreement are reasonable and necessary to protect the Company’s legitimate
business interests and that any violation of the provisions contained herein may
result in irreparable injury to the Company and that monetary damages may not be
sufficient to compensate the Company for any economic loss which may be incurred
by reason of breach of the restrictions contained herein. In the event of a
breach or a threatened breach by the Executive of any provision contained
herein, the Company shall be entitled to a temporary restraining order and
injunctive relief restraining the Executive from the commission of any breach,
shall not be required to provide any bond or other security in connection with
obtaining any such equitable remedy and shall be entitled to recover the
Company’s reasonable attorneys’ fees, costs and expenses related to the breach
or threatened breach. Nothing contained in this Section 119 shall be construed
as prohibiting the Company from pursuing any other remedies available to it for
any breach or threatened breach, including, without limitation, the recovery of
money damages. In the event of a breach by Executive of any covenants contained
herein, the term of such covenant shall be tolled until such breach has been
duly cured.

 

13



--------------------------------------------------------------------------------

12. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board, with a copy to
the Company’s General Counsel.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This Agreement shall be construed under and be governed in
all respects by the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of laws principles of such state. The parties hereby
consent to the jurisdiction of the state and federal courts of the Commonwealth
of Massachusetts. Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

19. Successor to Company. This Agreement shall inure to the benefit of and be
enforceable by any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.

 

14



--------------------------------------------------------------------------------

20. No Third-Party Beneficiaries. This Agreement is intended solely for the
benefit of the parties and the Company’s respective successors and permitted
assigns and shall not confer upon any other person any remedy, claim, liability,
reimbursement, or other right. The Agreement is not intended and shall not be
construed to create any third party beneficiaries or to provide to any third
parties with any remedy, claim, liability, reimbursement, cause of action, or
other right or privilege.

21. Integration. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
written or oral agreements between the Parties concerning such subject matter,
including without limitation, the Prior Agreement and any offer letter between
the Company and the Executive; provided that any restrictive covenant obligation
shall remain in full force and effect.

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

[Remainder of Page Left Intentionally Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

    DECIPHERA PHARMACEUTICALS, LLC Dated: October 17, 2017     By:   /s/ Michael
D. Taylor, Ph.D.     Name:   Michael D. Taylor, Ph.D.     Title:   President &
Chief Executive Officer Dated: October 17, 2017       /s/ Thomas P. Kelly      
THOMAS P. KELLY

[Signature Page to T. Kelly Employment Agreement]